Case 1:18-cv-00132-JJM-LDA Document 21 Filed 10/15/18 Page 1 of 2 PageID #: 485



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF RHODE ISLAND

   TROY LEBEAU

         VS                                       CA2017-CV-329M-PAS


   U.S. BANK, N.A. AS TRUSTEE FOR
   CITIGROUP MORTGAGE LOAN TRUST
   INC. 2006-NC2, ASSET-BACKED
   PASS-THROUGH CERTIFICATES SERIES 2006-NC2,
   WELLS FARGO BANK, N.A.

                      MOTION FOR EXTENSION OF TIME

         Plaintiff, by his attorney, moves this Court for an extension of time

   to October 19, 2018 to respond to Defendants Motion to Dismiss. Plaintiff

   needs additional time to respond. The Plaintiff’s attorney’s two legal

   assistants are not in the office today, which will limit the Plaintiff’s attorney

   in filing the response. The Plaintiff seeks a 4 day final extension to respond

   to this Motion to Dismiss, which includes affidavits which raise factual

   questions and raises issues outside of matters outside the pleadings, which

   render this Motion comparable to a Motion for Summary Judgment. The

   Plaintiff needs this additional time to complete his response.
Case 1:18-cv-00132-JJM-LDA Document 21 Filed 10/15/18 Page 2 of 2 PageID #: 486



                                     TROY LEBEAU

                                     By his Attorney


   October 15, 2018
                                     /s/ John B. Ennis
                                     John B. Ennis, Esq. #2135
                                     1200 Reservoir Avenue
                                     Cranston, RI 02920
                                     401-943-9230
                                     Jbelaw75@gmail.com


                                   CERTIFICATION

         I hereby certify that I emailed a copy of the above Motion for

   Extension of Time to the following electronically on this 15th day of

   October, 2018

   Edward Mikolinski
   David E. Fialkow, Esq.
   K & L Gates, LLP
   State Street Financial Center
   One Lincoln Street
   Boston, MA 02111
   David.fialkow@klgates.com

                                                 /s/ John B. Ennis
